Order entered September 18, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-00907-CV

                            IN THE INTEREST OF T.A., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. 16-00556-W-304

                                             ORDER

        On September 13, 2017, we abated the appeal in the above referenced cause and ordered

the trial court to make findings including whether any hearings conducted in this case were

recorded and, if so, the date by which the reporter’s record would be filed. The next day, the

official court reporter for the 304th Juvenile District Court filed the reporter’s record in this case.

Because the reporter’s record has been filed, we VACATE our order that the trial court make

findings and REINSTATE this appeal.

        We ORDER that, should appellant wish to file an amended brief on appeal, the amended

brief, if any, must be filed on or before October 9, 2017. Appellee’s brief is due to be filed on or

before October 30, 2017.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andrea Martin Presiding Judge, 304th Juvenile District Court; Martha Grant, court
reporter, 304th Juvenile District Court; and to counsel for all parties.




                                                      /s/     MOLLY FRANCIS
                                                              PRESIDING JUSTICE